Citation Nr: 1420585	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  13-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an effective date earlier than June 16, 2010, for the grant of service connection for tinnitus. 

2. Entitlement to an effective date earlier than June 16, 2010, for the grant of service connection for remote fracture of the right ring finger with degenerative joint disease. 

3. Entitlement to an initial compensable evaluation for service-connected remote fracture of the right ring finger with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to July 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The November 2010 rating decision granted service connection for tinnitus and assigned a 10 percent evaluation, effective June 16, 2010.  Subsequently, in a May 2011 statement, the Veteran disagreed with the assigned effective date.  In June 2013, the Board directed the RO to issue the Veteran a statement of the case on the issue of entitlement to an effective date earlier than June 16, 2010, for the grant of service connection for tinnitus. See Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC was issued in June 2013 and a VA Form 9 was submitted in July 2013.  

With respect to Issues # 2 and # 3 above, in June 2013, the Board granted service connection for a remote fracture of the right ring finger with degenerative symptoms and chronic residuals (originally claimed improperly set fractured knuckles, right hand) and assigned a non-compensable evaluation, effective June 16, 2010.  In August 2013, the Veteran submitted a notice of disagreement as to the effective date and rating assigned therein.  A statement of the case addressing these issues was sent to the Veteran in January 2014; a February 2014 statement from the Veteran was accepted in lieu of a VA Form 9. 

In its June 2013 decision/remand, the Board also remanded the issue of entitlement to service connection for a right hand disorder (other than for fracture residuals of the right ring finger).  In a January 2014 rating decision, the RO granted service connection for right long finger degenerative joint disease at the metatarsophalangeal joint and service connection for right little finger degenerative joint disease at the proximal interphalangeal joint.  This represents a full grant of the benefits sought on appeal for this issue. 

The Veteran requested a Board hearing, but later withdrew such request in a March 2014 communication. See VA Form 9, July 2013; see also March 2014 VA Form 21-4138. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An original claim for service connection for tinnitus was received on June 16, 2010, many years after discharge from service.

2. VA received no communication that constituted a formal or informal claim for service connection for tinnitus prior to June 16, 2010. 

3. An original claim for service connection for a right ring finger condition (claimed improperly set fractured knuckles, right hand) was received on July 20, 2010, many years after discharge from service; the RO nevertheless assigned an effective date of June 16, 2010 (nearly one month prior to the date of receipt of the July 20, 2010 claim). 

4. VA received no communication that constituted a formal or informal claim for service connection for a right ring finger disability prior to June 16, 2010.

5. The Veteran's remote fracture of the right ring finger is manifested by x-ray findings of degenerative joint disease and complaints of pain.



CONCLUSIONS OF LAW

1. The criteria for an effective date prior to June 16, 2010, for the grant of service connection for tinnitus are not met. 38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2013).

2. The criteria for an effective date prior to June 16, 2010, for the grant of service connection for remote fracture of the right ring finger with degenerative joint disease are not met. 38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2013).

3. The criteria for an initial 10 percent rating, but no higher, for remote fracture of the right ring finger with degenerative joint disease have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment. Vazquez-Flores v. Shinseki, 24 Vet. App. 94   (2010). 

This appeal arises from the Veteran's disagreement with an initial evaluation, and effective dates, following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the claims file and Virtual VA eFolder contain the Veteran's VA medical records, and VA examination reports.  Additionally, the RO requested the Veteran's service treatment records, but received a negative response in July 2010, indicating that the service treatment records were fire-related.  The Veteran was informed that his records may be fire related in a letter dated in July 2010 and was requested that he submit all records in his possession and any other information, to include lay statements. See also March 2011 Letter from NPRC to Veteran Concerning Fire-related STRs.  Thereafter, the RO completed a formal finding that the requested medical records were unavailable.  Thus, all efforts have been exhausted, and further attempts would be futile. 38 C.F.R. § 3.159(c) (2013).  

Likewise, the Veteran reported having VA treatment in the 1940's at the West Los Angeles VA Medical Center.  A January 2014 response from the West Los Angeles VA Medical Center Release of Information Office confirmed that the records were not available.  Thereafter, the RO sent the Veteran notice that the records could not be located and completed a formal finding that the requested medical records were unavailable.  Thus, all efforts have been exhausted, and further attempts would be futile. 38 C.F.R. § 3.159(c) (2013).  

The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The Board also observes that all development requested by the Board's prior remand has been conducted. Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the increased rating claim, the Veteran underwent a VA examination hand/finger examination in August 2013.  The Board finds that the VA examination conducted in this case is more than adequate, as the report reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides rationales for the opinions offered.  The examiner considers the Veteran's medical history, including his lay reports of his symptomatology; describes the Veteran's disability in sufficient detail; and fully describes the functional effects caused by the Veteran's disability. Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary. See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

1. Earlier Effective Dates - Right Ring Finger Disability and Tinnitus 

The Veteran seeks earlier effective dates for the service-connected right ring finger and tinnitus conditions.  He believes the effective dates should be based upon the date of diagnosis of such conditions, or retroactive to the 1940's, and not the date upon which VA received his service connection claim(s).  

In a rating decision dated in November 2010, the RO granted service connection for tinnitus, effective June 16, 2010.  In a June 2013 decision, the Board granted service connection for a remote fracture of the right ring finger with degenerative joint disease; a June 2013 rating decision effectuated the Board's grant of service connection and assigned a June 16, 2010 effective date.  

Unless otherwise specifically provided by statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155. 

The basic facts are not in dispute.  As the RO noted, the Veteran's initial application for service connection for tinnitus was received by VA on June 16, 2010, and indeed, the Veteran does not contend otherwise. See VA Form 21-526.  With respect to the right ring finger condition, VA received a statement from the Veteran on July 20, 2010, in which he requested service connection for "two broken knuckles" on his right hand.  Again, the RO assigned an effective date of June 16, 2010, for the right ring finger condition - nearly 1 month earlier than the July 20, 2010, claim was received. 

The Board notes that the Veteran's service treatment records have been deemed fire-related/unavailable.  In granting service connection for tinnitus, VA essentially conceded, based on the Veteran's reports, that he has experienced tinnitus since 1941 or 1942 (i.e., in-service).  Likewise, with respect to the right finger, the Board conceded, based on the Veteran's reports, that he fractured his right knuckles/fingers in an altercation in 1941 or 1942 (i.e., in-service).  For both conditions, the first mention (by way of medical or lay evidence) of in-service tinnitus and injury to the hand/finger is not until the aforementioned June 16, 2010, and July 20, 2010 claims/statements, respectively.  The Veteran has asserted that he sought VA treatment for these conditions in the late 1940's, 1960's, and 1970's, and that the effective dates should be based on such treatment/diagnosis. See, e.g., August 2013 and March 2014 Statements from Veteran. (Note: RO searches for these remote VA treatment records have proven fruitless. See, e.g., January 2014 RO Letter to Veteran.). 

The Board does not doubt the sincerity or credibility of the Veteran's statements concerning his post-service treatment for, and diagnoses of, tinnitus and a right ring finger/hand condition.   However, even assuming the remote treatment records from the 1940's, 1960's, and 1970's confirmed tinnitus and right finger diagnoses, the mere existence of medical evidence of a disorder(s) does not establish an intent to seek service connection, or entitlement to an earlier effective date. See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit. See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Thus, while information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level. 38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case.  

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA. See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83.  The fact remains that the Veteran did not actually file a claim for service connection for tinnitus or a right finger disability prior to June 16, 2010. 

In this regard, the Board notes that the Veteran himself conceded that he did not file any claims prior to 2010 because he "didn't even know there was a V.A. until about 4 years ago."  He stated that he would have filed "sooner" if he had known.  See August 2013 Statement from Veteran. 

Because there is no formal or informal communication from the Veteran for service connection for tinnitus and a right hand/finger disability prior to June 16, 2010, and because his claim for service connection for tinnitus and a right finger/hand disability was filed many years after he was discharged from service in 1945, the effective date is the date of receipt of the claim, as that is later than the date entitlement arose. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the proper effective date for service connection for tinnitus and a right ring finger disability is June 16, 2010, and the appeal is thus denied because the RO has already assigned the earliest possible effective date provided by law. 38 C.F.R. § 3.400. 

2. Increased Ratings 

The Veteran contends that he is entitled to an initial compensable evaluation for his service connected remote fracture of the right ring finger with degenerative joint disease.  Service connection for this disability was granted by the Board in June 2013, and effectuated in the June 2013 rating decision on appeal; the Veteran disagreed with the initial noncompensable rating assigned to the right ring finger disability.

The evaluation of service connected disabilities is based on the average impairment of earning capacity they produce as determined by considering current symptomatology in light of appropriate rating criteria. 38 U.S.C.A. § 1155.  

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Veteran's service-connected right ring finger disability is currently rated under Diagnostic Code 5010-5230 (arthritis and limitation of motion of the ring finger).  

Diagnostic Code 5010 pertains to arthritis due to trauma substantiated by X-ray findings.  Such arthritis is rated as degenerative arthritis. See 38 C.F.R. § 4.71a, 5010.  Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

When, as here, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. Id.

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints. 38 C.F.R. § 4.45 (f). 

Per Diagnostic Code 5230, limitation of motion of the ring finger is to be non-compensably rated.  

Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the finger, or any limitation of motion of the finger, is to be rated noncompensable. 

A compensable rating for a finger disability requires amputation, or the functional equivalent thereof. See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand. See Note following Diagnostic Code 5227. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis. See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone. Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  In this regard, amputation of the ring finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost). 38 C.F.R. § 4.71a, Diagnostic Code 5155.

On VA examination in October 2010, the Veteran reported pain and stiffness in the ring finger of the right hand with activity, lasting a few hours (up to 8/10 on the pain scale).  No current treatments were noted.  Objectively, there was no impaired strength of the right hand; no angulation, ankylosis, or amputation of the right hand; and there was no gap between any finger of the right hand and the proximal transverse crease of hand.  A remote fracture was noted (right ring finger metacarpal) with mild palmar distal hypertrophy.  Right finger flexion, abduction, and thumb opposition were normal/full (5/5).  X-rays confirmed minimal degenerative joint disease changes in the interphalangeal joints.  The pertinent diagnosis was remote fracture, right ring finger, with degenerative disease and chronic symptoms. 

A March 2011 VA treatment report noted complaints of right hand pain and stiffness; swelling was also noted, although it is unclear whether this pertained to the hand or ring finger.  He denied tenderness.  Strength was good. 

On VA hand examination in August 2013, the Veteran was diagnosed with right ring finger fracture residuals (distal shaft, 4th metacarpal).  He reported that the ring finger gets stiff when he works with his right hand and that he has to massage and bend it to make it move.  He also reported that it deviates to the ulnar side and he has to bend it back.  He has pain that lasts for approximately one hour when this occurs.  He does not take any medication.  He denied dropping things.  Exacerbating factors included working with tools, lifting, wood carving, and pulling weeds.  The Veteran reported that he was retired.  The Veteran reported flare-ups (6/10) while working with his right hand (pulling weeds, etc.).  He was unable to quantify how often this occurs.  Objectively, there was no limitation of motion or evidence of painful motion for any of the fingers or thumbs.  The Veteran was able to perform repetitive-use testing and there was no additional limitation of motion for any fingers post-testing.  The Veteran did not have any functional loss or functional impairment of any of the fingers or thumbs.  He did not have additional limitation in range of motion of any of the fingers or thumbs following repetitive-use testing.  There was no tenderness or pain to palpation for joints or soft tissue of the right hand, including the fingers and thumb.  Hand grip was 5/5.  There was no ankylosis, and/or ankylosis condition that resulted in limitation of motion of other digits or interference with the overall function of the hand.  The examiner did note that the right ring finger knuckle was deformed in the sense that it was less prominent than the other knuckles.  All digits had enlarged MCP/PIP joints, consistent with osteoarthritis in both hands.  The examiner found that there was no functional impairment (with respect to any finger, hand or thumb conditions) such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.  X-rays noted a probable healed fracture of the distal shaft of the ring finger and osteopenia of the right hand.  The examiner again noted that the Veteran's ring finger was clearly deformed and that it was at least as likely as not that his 4th digit (and 3rd, which is already service-connected) pain and stiffness had its clinical origins in his service-connected right ring finger fracture with 4th MCP deformity.  

With any form of arthritis, painful motion is an important factor of disability. 38 C.F.R. § 4.59.  The intention of the schedule is to recognize painful motion with joint pathology as productive of disability and to recognize an actually painful joint, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  In this case, in light of the x-ray findings of degenerative joint disease in the right ring finger, objective evidence of deformity, and consistent complaints of severe pain, stiffness, and deviation of the right ring finger, a 10 percent disability rating is warranted under DC 5003. See 38 C.F.R. §4.59.  

In arriving at this decision, the Board has considered the possibility of a still higher schedular evaluation.  Such evaluations would be based, primarily, on amputation of the finger or the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71(a), Diagnostic Codes 5003 and 5155.  In this case, the Veteran's residuals of a fractured right ring finger affect only one minor joint group, and the right ring finger has not been amputated.  Moreover, he does not demonstrate ankylosis of the finger, excess fatigability, swelling, or atrophy of disuse.  Therefore, he does not meet the schedular criteria for a rating in excess of 10 percent.  However, that does not end the inquiry.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right ring finger condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Limitation of motion, pain, and arthritis are specifically contemplated by the rating schedule.  Symptoms of pain and stiffness are implicit in the evaluation of the Veteran's functional limitations. See 38 C.F.R. § 4.40, 4.45, 4.59.  In sum, the Veteran's condition does not result in any symptoms that fall so far outside the rating schedule as to render it inadequate.

Lastly, a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Under Rice, the Court also held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.

In this case, the Veteran has not contended that he is unemployable solely due to his right ring finger disability and the evidence of record indicates that the Veteran has been retired for many years.  Therefore, the matter of entitlement to a TDIU due to the right ring finger is not raised.








	(CONTINUED ON NEXT PAGE)








ORDER

An effective date earlier than June 16, 2010, for the grant of service connection for tinnitus is denied. 

An effective date earlier than June 16, 2010, for the grant of service connection for remote fracture of the right ring finger with degenerative joint disease is denied. 

An initial 10 percent rating for remote fracture of right ring finger with degenerative joint disease is granted, subject to the regulations governing the payment of VA monetary benefits.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


